                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

BRIAN MICHAEL WATERMAN,

               Plaintiff,

               v.                                            CASE NO. 20-3154-SAC

DAVID GROVES,
et al.,

               Defendants.

                                             ORDER

       Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. The Court granted

Plaintiff leave to proceed in forma pauperis. Plaintiff is detained at the Cherokee County Jail in

Columbus, Kansas (“CCJ”). This matter is before the Court on Plaintiff’s Motion to be Housed

with Cherokee County Detainees and not be Harassed (Doc. 55).

       Plaintiff seeks to be housed in a pod with detainees from Cherokee County, as opposed to

being housed in a pod with detainees from Sedgwick County. Plaintiff alleges that he is housed

in D-Pod with Sedgwick County inmates and it is not safe because there are no blinds on the

windows and he is housed with gang members. Plaintiff alleges he is the only white detainee in

D-Pod that is not in a gang. Based on the nature of the relief sought, the Court construes this as a

motion for preliminary injunction.

       Plaintiff has failed to establish any of the required factors for a preliminary injunction.

The Court will only grant a preliminary injunction after the Plaintiff has shown: (1) a substantial

likelihood of success on the merits; (2) he will suffer irreparable harm in the absence of an

injunction; (3) his threatened injury outweighs the harm a preliminary injunction may cause the

opposing party; and (4) the injunction would not be adverse to the public interest. Beltronics

USA, Inc. v. Midwest Inventory Distrib., LLC, 562 F.3d 1067, 1070 (10th Cir. 2009). Further,
                                                 1
there must be a relationship between the injury claimed in the motion and the conduct asserted in

the complaint. Little v. Jones, 607 F.3d 1245, 1251 (10th Cir. 2010). Courts are cautioned

against granting mandatory preliminary injunctions—those requiring affirmative action by the

nonmoving party—as they are “an unusual form of relief and one that must not be granted

without heightened consideration” of the four factors. RoDa Drilling Co. v. Siegal, 552 F.3d

1203, 1208 (10th Cir. 2009).

       Plaintiff’s complaints in this motion are completely unrelated to his claims in this case

and cannot serve as proper grounds for granting a preliminary injunction in this action. Further,

even after considering the substance of Plaintiff’s allegations, the court finds Plaintiff has failed

to plead any facts showing irreparable harm in the absence of an injunction. Awad v. Ziriax, 670

F.3d 1111, 1131 (10th Cir. 2012) (holding harm is “irreparable” when monetary relief after a full

trial would be inadequate.) Thus, Plaintiff’s motion is denied.

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion to be

Housed with Cherokee County Detainees and not be Harassed (Doc. 55) is denied.

       IT IS SO ORDERED.

       Dated July 8, 2021, in Topeka, Kansas.

                                              s/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge




                                                 2
